DICKINSON, District Judge.
All the assignments of error voice in effect the complaint of the appellant that the District Court should have found the facts otherwise than as found. There were in the court below two defendants. On© was the proprietor of what was formerly known as a “saloon” ; the other was the owner of the real estate premises. The proprietor defendant has alone brought this appeal. We are not impressed with the thought that there is even room for a different opinion respecting the correctness of the fact conclusions reached, but this at the utmost is all which could be urged. Under the well-established rule, this will not base even a complaint of reversible error. The disallowance of the assignments directed to this feature of the appeal carries with it the like disallowance of the assignments directed to the other feature of the complaint, based upon the averment of the absence of any evidence to support the fad; findings. This is really the only appellate question raised. The decree from which, this appeal was taken is accordingly affirmed, with costs.